Case: 12-20444          Document: 00512419011              Page: 1   Date Filed: 10/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                   FILED
                                                                               October 24, 2013
                                          No. 12-20444
                                        Summary Calendar                          Lyle W. Cayce
                                                                                       Clerk

L.F. by next friend of Mary Ruffin,

                                                          Plaintiff - Appellant
v.

HOUSTON INDEPENDENT SCHOOL DISTRICT;
DILLARD, Hearing Officer,

                                                          Defendants - Appellees

-------------------------------------------------------------

L.F. by next friend of Mary Ruffin,

                                                          Plaintiff - Appellant

v.

LUECRETIA DILLARD, Hearing Officer,

                                                          Defendant - Appellee

--------------------------------------------------------------

L.F. by next friend of Mary Ruffin,

                                                          Plaintiff - Appellant

v.

HOUSTON INDEPENDENT SCHOOL DISTRICT;
LUECRETIA DILLARD,

                                                          Defendants - Appellees
--------------------------------------------------------------
     Case: 12-20444       Document: 00512419011         Page: 2     Date Filed: 10/24/2013

                                       No. 12-20444

MARY RUFFIN,

                                                  Plaintiff - Appellant

v.

TONYA LEE; TAIEKA DERRICK,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-903
                             USDC No. 4:11-CV-1089
                             USDC No. 4:11-CV-1501
                             USDC No. 4:11-CV-2395


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant L. F., by next friend of Mary Ruffin, proceeding pro se
and in forma pauperis, appeals the district court’s dismissal of her Individuals
with Disabilities Education Act complaints that challenged actions by the
Houston Independent School District, Tonya Lee, Taieka Derrick, and Luecretia
Dillard. On appeal, Ruffin has failed to provide any comprehensible legal
arguments that credibly challenge the detailed analyses and conclusions set
forth in the district court’s decisions. Although we apply less stringent standards
to parties proceeding pro se than to those represented by counsel, and we
liberally construe briefs of pro se litigants, such parties must still brief the issues
substantively and reasonably comply with the requirements of Federal Rule of
Appellate Procedure 28. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-20444     Document: 00512419011      Page: 3   Date Filed: 10/24/2013

                                  No. 12-20444

As Ruffin has failed to provide any coherent argument demonstrating reversible
error by the district court, see id.; Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993), we affirm the ruling of the district court.
AFFIRMED.




                                        3